Court of Claims jurisdiction; limitation of actions. — On November 22, 1974 the court issued the following order:
Before SkeltoN, Judge, Presiding, Nichols and KuNzig, Judges.
“This case comes before the court on defendant’s motion, filed July 10, 1974, to dismiss plaintiff’s petition. Upon consideration thereof, together with plaintiff’s opposition thereto, without oral argument, it is concluded that this court-lacks subject matter jurisdiction of the claims alleged in plaintiff’s petition which relaite to the reformation of documents, violation of civil rights, damages resulting from forgery of documents, refunds of postage, theft of personal property, claims against others than the United States and related matters which fall within the jurisdiction, if any, of state or other federal courts and that, in any event any claims arising from the alleged 1951 forgery are barred by this court’s 6-year statute of limitations (see 28 U.S.C. § 2501 and Kirby v. United States, 201 Ct. Cl. 527 (1973), cert. denied, 417 U.S. 919 (1974)).
“it is therefore ordered that defendant’s said motion to dismiss be and the same is granted and plaintiff’s petition is dismissed.”